URBIGKIT, Chief Justice,
dissenting.
I would remand this matter to the Board of Professional Responsibility for a supplementation of the record presented to this Court. The complete record should include documents providing the originally filed complaint and material, documents and evidence used for justification to dismiss certain extremely serious claims apparently included in the complaint. These claims might have factual relevance to the appropriateness of the suspension order entered. The documentation provided cannot be identified as a full record. Amended Rules Relating to the Disciplinary Code for the Wyoming State Bar. Consequently, in consideration of Standards for Imposing Lawyer Sanctions (ABA 1986), this Court cannot assess appropriateness of sanctions which our final order will impose. See, for example, Standards for Imposing Lawyer Sanctions, supra, Section II at 6, which states:
The standards do not account for multiple charges of misconduct. The ultimate sanction imposed should at least be consistent with the sanction for the most serious instance of misconduct among a number of violations; it might well be and generally should be greater than the sanction for the most serious misconduct. Either a pattern of misconduct or multiple instances of misconduct should be considered as aggravating factors (see Standard 9.22).
See also Standards for Imposing Lawyer Sanctions, supra, Section IV, Standard 4.3, at 29, for which the normative result is disbarment.